DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Liachenko (US 11,068,758 B1) is newly presented to teach the added claim limitation.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8-9, 14-16, 18-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2014/0039875 A1, “Hao”) in view of Ni et al. (US 2020/0089767 A1, “Ni”), Parker et al. (US 2015/0019569 A1, “Parker”), Kottha et al. (US 2017/0193397 A1, “Kottha”) and Liachenko (US 11,068,758 B1).
 As to claims 1, 8, 15, Hao discloses: a method of providing sentiment analysis (Fig. 5), comprising: 
aggregating, by a processor (processor 101 in Fig. 2), a plurality of text-based comments from one or more data sources (para. 0021-0022, 0025-0028, step 202 in Fig. 5); 
classifying, by the processor, the plurality of text-based comments as being associated with a polarity of sentiment (para. 0043, step 208 in Fig. 5); 
generating, by the processor, a plurality of phrases from the plurality of text-based comments (para. 0038-0040, step 204 in Fig. 5); 
identifying, by the processor, a predetermined number of most common phrases for a particular polarity of sentiment from the plurality of phrases (para. 0041, 0045, step 206 in Fig. 5); and 
outputting, by the processor, a graphic that includes the predetermined number of most common phrases for the particular polarity of sentiment (para. 0049, 0052-0053, step 212 in Fig. 5, GUI 300 in Figs. 6, 7).
Hao differs from claims 1, 8 and 15 in that it does not disclose: 
wherein at least some of the plurality of text-based comments provided by the one or more data sources include a score, the score being indicative of a polarity of sentiment associated with a respective one of the plurality of text-based comments; 
wherein the at least some of the plurality of text-based comments are classified based on the score associated with each of the at least some of the plurality of text-based comments; 
analyzing, by the processor, a trend of sentiment of the plurality of text- based comments over a period of time; and 
outputting, by the processor, at least one suggestion on how to improve the trend of the sentiment based on the analysis of the trend.
Ni teaches determining customer sentiment based on customer responses collected from data sources 202 (para. 0048), which include rankings, ratings, reviews, comments, numerical values, stars, etc. (para. 0042, 0046, 0050), associating a particular number of stars as having a particular sentiment (para. 0051), analyzing a trend of sentiment over a period of time (monitoring a sentiment trend for a rolling window, para. 0069-0070), and outputting at least one suggestion (providing timely recommendations for intervention and improvement based on sentiment trend, para. 0069-0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao with the above teaching of Ni in order to provide for a variety of different customer response types within the aggregation and to improve customer service.
Hao in view of Ni further differs from claims 1, 8 and 15 in that it does not disclose: 
detecting, by the processor, a user interaction associated with a particular one of the predetermined number of most common phrases; and 
outputting, by the processor, additional information related to the particular one of the predetermined number of most common phrases in response to detecting the user interaction,
wherein the additional information comprises a statistic associated with the particular one of the predetermined number of most common phrases.
Parker teaches generating and displaying an interactive tag cloud visualization of textual data (Fig. 21, 22C) in which the number of occurrences of a word are displayed in response to a user selection by click, hover, touch, etc. (para. 0161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao in view of Ni with the above teaching of Parker in order to improve interactive, user-friendly analysis and visualization of big data, as taught by Parker (para. 0163-0165).
Hao in view of Ni and Parker further differs from claims 1, 8 and 15 in that it does not teach: detecting a language associated with at least some of the plurality of text-based comments; translating one or more of the plurality of text-based comments from a first language to a predefined second language.
Kottha teaches determining sentiment from reviews, including identifying a language in which the review is provided and translating the review to a common language, such as English (para. 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao in view of Ni and Parker with the above teaching of Kottha in order to process reviews submitted by users throughout the world, as taught by Kottha (para. 0043).
Hao in view of Ni, Parker and Kottha further differs from claims 1, 8 and 15 in that it does not disclose: automatically outputting, by the processor, at least one suggestion on how to improve the trend of the sentiment based on the analysis of the trend.  
Liachenko teaches automatically generating a recommendation action for achieving improvement based on sentiment analysis (col. 16, lines 37-45; col. 17, line 39 – col. 18, line 9; col. 26, lines 25-32).  It would have been obvious to one of ordinary skill to modify Hao in view of Ni, Parker and Kottha with the above feature of Liachenko in order to provide helpful feedback based on machine analysis.
As to claim 3, Hao in view of Ni, Parker, Kottha and Liachenko discloses: removing text-based comments that are associated with a neutral score prior to generating the plurality of phrases (Ni: para. 0049).
As to claims 6, 9, Hao in view of Ni, Parker, Kottha and Liachenko discloses: aggregating the plurality of text-based comments comprises retrieving the plurality of text-based comments from an external database (Hao: data structure 30, para. 0022-0025, 0030).
As to claim 13, Hao in view of Ni, Parker, Kottha and Liachenko discloses: the plurality of text-based comments are classified based on a score associated with each of the plurality of text-based comments, the score being indicative of the polarity of sentiment associated with each of the plurality of text-based comments (Hao: sentiment value is calculated, para. 0034, 0043).
As to claims 14, 19, Hao in view of Ni, Parker, Kottha and Liachenko discloses: group the plurality of phrases in to topic groups prior to identifying the predetermined number of most common phrases (Hao: content is grouped into concepts A, B, C, para. 0033, 0039-0040), wherein: the graphic comprises the predetermined number of most common phrases arranged based on topic groups (Hao: Figs. 6, 7); and a display size of each of the topic groups is based on a respective number of the predetermined number of most common phrases falling into each respective topic group (Hao: Fig. 7).
As to claims 16, 20, Hao in view of Ni, Parker, Kottha and Liachenko discloses: a display size of each of the most common phrases within the graphic is determined based on a number of instances of each one of the most common phrases within the plurality of text-based comments (Hao: visual cues, such as size, associated with a candidate phrase dynamically changes according to a metric, such as frequency, para. 0053).
As to claim 18, Hao in view of Ni, Parker, Kottha and Liachenko discloses: one or both of a size or a shape of the graphic is determined based on the polarity of the sentiment associated with the most common phrases within the graphic (Hao: Figs. 6, 7, the shape of cluster 306, which is associated with negative sentiment, differs from the shape of cluster 304, which is associated with positive sentiment).
As to claim 21, Hao in view of Ni, Parker, Kottha and Liachenko discloses: 
outputting the graphic comprises displaying the graphic on at least one remote device (Ni: computing device 104 with display screen 124, para. 0044); 
the aggregating the plurality of text-based comments is performed in response to a request from the at least one remote device (Ni: remote user accesses the sentiment analysis engine 118 by interacting with an application 126, para. 0044); and 
the at least one remote device comprises at least one of a personal computer, a tablet computer, an e-reader, a mobile phone, or another network-capable communications device (Ni: computing device 104 may be any type of stationary or mobile computing device, such as a laptop computer, a notebook computer, a tablet computer, a mobile netbook, a mobile phone device a wearable computing device, a desktop computer, etc., para. 0044).
As to claim 23, Hao in view of Ni, Parker, Kottha and Liachenko discloses: automatically generating, by the processor, the at least one suggestion on how to improve the trend of the sentiment based on the analysis of the trend (Liachenko: col. 16, lines 37-45; col. 17, line 39 – col. 18, line 9; col. 26, lines 25-32).
Claims 2, 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Ni, Parker, Kottha and Liachenko as applied to claims 1, 8 above, and further in view of Sood et al. (US 2020/0311114 A1, “Sood”).
Hao in view of Ni, Parker, Kottha and Liachenko differs from claims 2, 12 in that it does not disclose: 
generating the plurality of phrases comprises: removing one or more of single-letter words, two-letter words, words on a pre-defined list, punctuation, or numbers from each of the plurality of comments to form sets of remaining words for each of the plurality of comments; and 
lemmatizing the sets of remaining words for each of the plurality of comments to generate the plurality of phrases.
Sood teaches a method of providing sentiment analysis (Abstract) using a pre-processing algorithm which removes stop words, punctuations, numeric values, and lemmatization (para. 0010, 0020, 0076-0082).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao in view of Ni, Parker, Kottha and Liachenko with the above teaching of Sood in order to distill the textual data into a more concise dataset, as taught by Sood (para. 0084), thus providing more efficient analysis of text.
As to claim 5, Hao in view of Ni, Parker, Kottha, Liachenko and Sood discloses: lemmatizing words for each of the plurality of comments (Sood, para. 0080); and converting at least some of the lemmatized words into tri-grams to generate the plurality of phrases (Sood, para. 0084-0086, n-gram processing).  The examiner takes Official Notice that it is well known in the art to select n-grams in the form of tri-grams such that it would have been obvious to one of ordinary skill in the art to generate n-grams in the size of 3 in order to provide concise phrases to indicate a sentiment.
Claims 7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Ni, Parker, Kottha and Liachenko, as applied to claims 1 and 8 above, and further in view of Mathew et al. (US 2018/0129962 A1, “Matthew”).
Hao in view of Ni, Parker, Kottha and Liachenko discloses: aggregating the plurality of text-based comments comprises downloading a number of social media comments (Hao: content streams include social media messages, para. 0021, 0025) but differs from claims 7, 10 in that it does not specifically disclose: that include a particular data tag.
Mathew teaches aggregating comments from social media sites having a particular tag (content acquisition manager obtains comments that contain a specified hashtag, para. 0203).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao in view of Ni, Parker, Kottha and Liachenko with the above feature of Matthew in order to efficiently identify relevant comments.
As to claim 11, Hao in view of Ni, Parker, Kottha, Liachenko and Mathew discloses: the particular data tag comprises a hash tag (Mathew: para. 0203).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Ni, Parker, Kottha and Liachenko, as applied to claim 15 above, and further in view of Ghosh et al. (US 9064009 B2, “Ghosh”).
Hao in view of Ni, Parker, Kottha and Liachenko differs from claim 17 in that it does not disclose: an orientation of each of the most common phrases within the graphic is determined based at least in part on one or more of a shape of the graphic or a location of a particular one of the most common phrases within the graphic.
Ghosh teaches an attribute cloud in which words are displayed in different orientations, determined based on aesthetics, maximum space utilization considerations and other information (col. 6, lines 24-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao in view of Ni, Parker, Kottha and Liachenko with the above feature of Ghosh in order to provide an improved visual presentation.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Ni, Parker, Kottha and Liachenko, as applied to claim 1 above, and further in view of Zhang et al. (US 2021/0216723 A1, “Zhang”).
Hao in view of Ni, Parker, Kottha and Liachenko differs from claim 22 in that it does not disclose: if, when classifying the plurality of text-based comments, one or more text-based comments of the plurality of text-based comments cannot be classified as being associated with a polarity of sentiment, the outputting the graphic further includes a message indicating the polarity of sentiment of the one or more text-based comments cannot be determined.
Zhang teaches the output of information that a sentiment class of a text cannot be determined (para. 0156).  It would have been obvious to one of ordinary skill in in the art before the effective filing date of the claimed invention to modify Hao in view of Ni, Parker, Kottha and Liachenko with the above teaching of Zhang in order to in order to inform a user of an undermined sentiment, thus providing clear feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/Primary Examiner, Art Unit 2652